Title: To Thomas Jefferson from Eliza Kello Flournoy, 24 October 1825
From: Flournoy, Eliza Kello
To: Jefferson, Thomas


                        
                        
                            Chaumiere near Lexington
                            
                        
                    Language is inadequate to form an apology for this presumptous address and if mental distress or isolation of situation were not the only plea to meet the forgiveness of You most Respected Sir I would not dare to elicit its incentive now to apologise is impossible & to you I feel no humility; of a Proud & deserving family of Virginia Educated with  Maternal care Widow of a highly eminent Lawyer, Widowed by that fatal scourge of all domestic happiness, the Yellow fever; misfortunes and not follies reduced to self exertion I have sought by Teaching a support mental employment being equally necessary; but the continual breaking up of families from the sickness its consequent expence in the latter part of the Year are so great that I despaired to meet independance in this soil as contrasting Louisana with it I hoped to find protecting relatives, those are so far advanced in Life as to be incapacited from power of Patronage with Their fourth Generation to support I am too proud to sit in supine inactivity the idle are too much a prey to happy retrospections; no immediate opening for employment no funds to  me either to Georgia or Virginia an adopted & deserving Boy of my Lamented Husbands sufferig in Orleans without the means of going on with his Education Yet unhappy at my distress frequently sick with his employers and all all combinig to drive me to lose that fortitude which has sustained me hitherto; when poor few chances of support occur funds to establish a school or house & if by Education you cannot mix with grovelling minds the alternative is charity or death; if in my Natal Stateone happy mind would give me the means to obtain independance either by Teachig privately or in public as a private preceptress I mean or even in subordinate situations were Shielded from all the concommitants of unprotected poverty I would consider it happiness Affluenced happiness was mine & now a log house with a Garden to cultivate would be a Paradise & power to enjoy the Luxury of Reading I have been induced from various motives to write a Novel I am so situated since the beginning that I have neither funds to support me while so engaged or leisure from necessary industry to finish it altho if promised some remuneration; too proud to ask pecuniary assistance from those who may have hearts & often  by the  proud I conceal from all my distress but now when those prospects seem shut and gloomy dependance without the  much desired home of permancy in view I have had the temerity to unlosen my anguish to one of real Philanthropy & intrinsic Benevolence of You who knew my family of you that suffers nothing to be unhappy about you & who knows the blessings of Literary pursuits to ask aid or Patronage if you willed it. some rich & generous Virginian would employ me; and if you forgive this unheard of appeal you will aid me with a support to find some means of seeking a home Could I Bound in Retirement with my books untill I could finish my Novel that might yield me some profits; Altho I have no false pride and am as willing to  earn a support in the humble capacity of house keeper still the expense of escapig the fever & returning below is too great & reading or writig females are out of character here; & beside my having had resource to Teach Music Drawing & the French Language I have equally found resource from my needle; had I funds perhaps I might seek the home of  my Neice Wife  to Your Neices Son & claim some share of their larger wealth but to wander alone in travellig  thro pecuniary difficulties is to one unused to unprotection ; on a Short Visit to Col David Meade my relation his age & peculiar habits would be alarmed if he knew my difficulties & think himself bound to assist me but neither his resources or very large   family allow me to suggest such a thing and I have in a moment of despair dared to hope you may feel some interest in saving from destruction of mind one who has no claim what ever; repugnant to my feelings as it is I knew  then certain mode of seeking Patronige or aid; true your multifarious avocations your  employments & time may render it doubtful if you will bestow the time on this yet firmly convinced if the contents were known you would not thro it asside; to Mr Epps whose memory may not serve to recollect the plaything of his hours from College. when a child he has taken me on his horse for amusement I could almost hope he would seek some situation where independance & usefulness would enable me snatch from death or dissipation a Boy from Orleans to give what is a mint to the Possessor an Education not for Worlds would I have one here to know I was so far lost to propriety as to address you; from Childhood You have been a Luminarry of idolatry in my immagination and have  every thing connected with  your character I am thus embolden; I do hope you will not expose my presumption to any & that so great a Boon as your forgiveness may be by letter accorded to her whose veneration of your mind alone engendered so unprecedented an addressYet proudly subscribes Yours with Respect Esteem and hope of forgiveness toEliza Kello Flournoy